Citation Nr: 0308875	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  98-06 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a respiratory 
condition, to include a disability manifested by a positive 
purified protein derivative (PPD), claimed as due to an 
undiagnosed illness.

3.  Entitlement to service connection for folliculitis, 
claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for an irritable bowel, 
claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for vaginitis, claimed 
as due to an undiagnosed illness.

6.  Entitlement to service connection for rhinitis, claimed 
as due to an undiagnosed illness.

7.  Entitlement to an initial compensable evaluation for 
sinusitis.

8.  Entitlement to an initial compensable evaluation for 
residuals of a ganglion cyst of the right wrist.  

9.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 (2002)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The appellant had honorable service from October 4, 1989 to 
October 3, 1993, which included service in the Southwest Asia 
theater of operations during the Persian Gulf War.  Her 
service from October 4, 1993 to April 10, 1995 has been 
determined by VA administrative decision to be dishonorable 
for VA purposes and therefore not qualifying service for VA 
compensation and pension purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 




REMAND

The Board finds that additional development is needed in this 
case regarding the issues of service connection for a 
psychiatric disorder, a respiratory condition (to include a 
positive PPD), folliculitis, an irritable bowel, vaginitis, 
and rhinitis, as well as the issues involving increased 
ratings for sinusitis and residuals of a ganglion cyst of the 
right wrist.

I.  Service Connection for a Psychiatric Disorder

The appellant claims that she suffers from a psychiatric 
disorder manifested by depression, memory loss, lack of 
concentration and motivation and fatigue and headaches.  She 
claims that this condition began during her period of active 
duty while stationed in the Persian Gulf theater.  The record 
shows that the appellant has been diagnosed with dysthymic 
disorder and major depression.  The RO denied the appellant's 
claim on the basis that no evidence indicated that her 
psychiatric disorder was incurred during her period of 
honorable service from October 4, 1989 through October 3, 
1993.  However, the Board finds that additional medical 
opinion is in order on this question.  Under these 
circumstances, the veteran should be afforded a psychiatric 
examination to determine the etiology and possibly date of 
onset of her psychiatric disorder.  

II.  Service Connection for a Respiratory 
Condition, to Include Disability Manifested by 
a Positive PPD; Rhinitis; Folliculitis; and an 
Irritable Bowel

The appellant is seeking service connection for disabilities 
involving (i) a respiratory condition, to include disability 
manifested by a positive PPD test result, (ii) rhinitis, 
(iii) folliculitis, (iv) and an irritable bowel.  She claims 
that each of these disabilities is due to an undiagnosed 
illness from her period of military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

In some circumstances, service connection for a chronic 
disability due to undiagnosed illness arising from service in 
the Southwest Asia theater of operations during the Persian 
Gulf War may be compensated under 38 U.S.C.A. § 1117 (as 
amended by VEBA of 2001) and 38 C.F.R. § 3.317 (except as 
inconsistent with VEBA of 2001).  Under those provisions, 
service connection may be established for disability of a 
Persian Gulf War veteran who exhibits objective indications 
of a chronic disability resulting from an undiagnosed illness 
or illnesses, provided that such disability (1) became 
manifest during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to a known clinical 
diagnosis.  To fulfill the requirement of chronicity, the 
illness must have persisted for six months or more.  
Disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  

The appellant's claims for service connection for a 
respiratory condition, to include disability manifested by a 
positive PPD, rhinitis, folliculitis, and an irritable bowel 
were denied on the basis that none of these claimed 
conditions had been diagnosed.  The Board finds the veteran 
should be afforded appropriate examinations to determine 
whether the veteran's complaints concerning respiratory 
problems, rhinitis, a skin condition, and an irritable bowel 
are attributable to a known clinical diagnosis, and, if so, 
whether any such diagnosis is related to service.  If no 
diagnosis is provided, it should be determined whether the 
appellant suffers from an undiagnosed illness as a result of 
her service in the Persian Gulf.  

III.  Service Connection Vaginitis

The appellant claims that she suffers from vaginitis as a 
result of service.  However, as her September 1989 enlistment 
examination noted mild vaginitis (yeast infection) on 
clinical evaluation, it appears that this condition existed 
prior to service.  

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

The record shows that the appellant's preexisting vaginitis 
was treated during both periods of service, and that she 
currently suffers from recurrent vaginal infections.  Under 
these circumstances, the Board finds that the appellant 
should be afforded a gynecological examination to determine 
whether her preexisting vaginitis was aggravated by her 
period of active honorable service. 

IV.  Increased Rating for Sinusitis

The appellant claims that she is entitled to a compensable 
evaluation for her service-connected sinusitis.   Under the 
general formula for evaluating sinusitis, a 10 percent 
evaluation is assigned when there is evidence of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97.

In this case, the appellant has not been afforded an adequate 
examination to determine the nature and severity of her 
sinusitis.  In particular, an examination is required to 
determine the extent, if any, of incapacitating episodes, 
whether the appellant's sinusitis requires antibiotic 
treatment, and whether her condition is characterized by 
headaches, pain and purulent discharge or crusting.  

V.  Increased Rating for Residuals 
of a Ganglion Cyst of the Right 
Wrist 

The appellant also claims that she is entitled to a 
compensable rating for her disability due to residuals of a 
ganglion cyst that was removed from her right wrist.  
However, the Board finds that this condition should be 
examined by VA before it can adjudicate her claim.  In 
particular, an examiner should determine whether the residual 
scar from this disability is painful and tender on objective 
demonstration, or whether this condition has resulted in 
limitation of motion of the wrist. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The examiners are requested to note 
that the period of the veteran's 
honorable military service from October 
4, 1989 to October 3, 1993 only is the 
relevant period of active military 
service for VA compensation purposes and 
for purposes of responding to the 
following questions regarding the onset 
of the claimed disabilities.  

2.  The appellant should be afforded a 
psychiatric examination to determine the 
etiology and date of onset of her 
psychiatric disorder.  After reviewing 
the claims folder and examining the 
veteran, the examiner should state 
whether it is at least as likely as not 
that any diagnosed psychiatric disorder 
is related to the veteran's period of 
honorable service from October 1989 to 
October 1993.  If possible, the examiner 
should specifically state whether any 
diagnosed psychiatric disorder began 
during her period of honorable service 
October 4, 1989 through October 3, 1993, 
or during her period of service from 
October 4, 1993 through April 10, 1995, 
deemed by VA to be dishonorable for VA 
compensation and pension purposes.   The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a 
typewritten report.  

3.   Make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an examination 
to determine the nature and etiology of 
any respiratory disorder identified.  The 
examiner should review the claim folder 
and perform any necessary tests and 
studies.

(a) The examiner should note and detail 
all reported signs and symptoms of a 
chronic respiratory disorder.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints relating to respiratory 
problems.  

(b) The examiner should determine whether 
there are any objective medical 
indications that the appellant is 
suffering from a chronic respiratory 
disorder.  

(c) The examiner should specifically 
determine whether the appellant's 
complaints of respiratory problems are 
attributable to any known diagnostic 
entity, and the examiner should 
specifically note whether the veteran has 
a known diagnostic entity manifested by a 
positive PPD. 

(d) If so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disability is 
related to the veteran's period of 
service from October 1989 to October 
1993.  

(e) If no diagnosis is medically 
possible, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any respiratory 
symptoms are related to the appellant's 
period of service, namely her service in 
the Southwest Asia theater of operations.

4.  Make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an examination 
to determine the nature and etiology of 
any skin disorder identified, other than 
the veteran's residuals of a ganglion 
cyst.  The examiner should review the 
claim folder and perform any necessary 
tests and studies. 

(a) The examiner should note and detail 
all reported signs and symptoms of a 
chronic skin condition.  The examiner 
should provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to a skin condition.  

(b) The examiner should determine whether 
there are any objective medical 
indications that the appellant is 
suffering from a chronic skin condition.  

(c) The examiner should specifically 
determine whether the appellant's 
complaints of skin problems are 
attributable to any known diagnostic 
entity, namely folliculitis.  

(d) If so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disability is 
related to the veteran's period of 
service from October 1989 to October 1993 
specifically.  

(e) If no diagnosis is medically 
possible, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any skin problems are 
related to the appellant's period of 
service, namely her service in the 
Southwest Asia theater of operations.  

(f) The examiner should then examine the 
appellant's right wrist to determine 
whether any residuals from her service-
connected ganglion cyst involve pain and 
tenderness on objective demonstration, or 
result in limitation of motion.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a gastroenterology 
examination to determine the nature and 
etiology of any digestive disorder 
identified.  

(a) The examiner should note and detail 
all reported signs and symptoms of 
chronic gastrointestinal disability.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints relating to 
gastrointestinal problems, and indicate 
what precipitates and what relieves them.  

(b) The examiner should determine whether 
there are any objective medical 
indications that the veteran is suffering 
from a chronic gastrointestinal disorder.  

(c) The examiner should specifically 
determine whether the appellant's 
complaints of a chronic gastrointestinal 
disorder are attributable to any known 
diagnostic entity.  

(d) If so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disability is 
related to the appellant's period of 
service from October 1989 to October 
1993.  

(e) If no diagnosis is medically 
possible, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any gastrointestinal 
symptoms are related to the appellant's 
period of service, namely her service in 
the Southwest Asia theater of operations.

6.  Make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a gynecological 
examination to determine whether her 
preexisting vaginitis was aggravated by 
service.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the appellant's 
preexisting vaginitis permanently 
increased in severity during service, and 
if so, whether such worsening clearly and 
unmistakably constituted natural 
progression of the disorder, or whether 
such worsening clearly and unmistakably 
constituted aggravation due to service.  
In responding to this question, the 
examiner should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying condition, as 
contrasted with symptoms, has worsened.  
If aggravation is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

7.  The appellant should be afforded an 
appropriate examination to determine the 
nature and severity of her sinusitis.  
The examiner should review the claims 
folder and obtained a complete history 
from the appellant.  The examiner should 
then answer the following questions: 

(a) The frequency, if any, of 
incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; 
and 

(b) The frequency, if any, of non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. 

(c) The examiner should also determine 
whether the appellant suffers from a 
separate disability due to rhinitis, and 
if so, whether it is at least as likely 
as not that it is related to service from 
October 1989 to October 1993.

8.  The RO should also review the entire 
file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
The RO must ensure that all necessary 
notification and documentation 
requirements are met.

9.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant and her 
representative full opportunity to 
supplement the record, the RO should then 
readjudicate each of the appellant's 
claims on appeal.  Any further action to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000 which are deemed 
necessary should be accomplished. 

10.  If any benefit sought on appeal is 
not granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



